internal_revenue_service date number info release date the honorable dianne feinstein united_states senate washington d c dear senator feinstein this letter is in response to your inquiry dated date on behalf of your constituent mr ex gratia payments made by the united kingdom government to civilians who were interned by the japanese from to are taxable_income to united_states recipients mr of asked whether the internal_revenue_service has not taken a position on these payments specifically without examining the statute or legal authority pursuant to which the ex gratia payments will be made we can make no definitive statements regarding the federal_income_tax treatment of such payments however i am pleased to provide you general information about the taxation of similar payments the internal_revenue_service has concluded that certain similar payments may be excluded from gross_income under two legal theories first certain world war ii and korean war related payments made as reimbursement for loss of civil and personal rights are excludable for example payments made under the war claims act by the united_states government to former world war ii and korean war prisoners of war for violation of their rights relating for example to labor or inhumane treatment of prisoners of war under the geneva convention are in the nature of reimbursement for the loss of personal rights and are not included in income revrul_55_132 1955_1_cb_213 and revrul_56_462 1956_2_cb_20 certain payments made by the federal republic of germany to former german citizens who are united_states citizens or residents and who were persecuted by the national socialist regime due to their race faith philosophy of life or anti-nazi persuasion and thereby suffered damage to their life body health liberty or professional or economic development are in the nature of reimbursement for the deprivation of civil or personal rights and are not taxable_income revrul_56_518 1956_2_cb_25 second the value of any property acquired by gift is excluded from gross_income sec_102 of the internal_revenue_code in duberstein v 363_us_278 1960_2_cb_428 the supreme court held that amounts are excluded from gross_income under sec_102 only if they flow from disinterested generosity an example of a gift under sec_102 is bonus payments made by a state to qualified veterans who served in the armed_forces_of_the_united_states during certain wars revrul_68_158 1968_1_cb_47 superseding revrul_56_610 1956_2_cb_25 if the payment made by the united kingdom government to mr payments in the prisoner of war or german reparations revenue rulings described above or is a gift under sec_102 he will not be required to pay federal_income_tax on the payment is similar to the i am enclosing copies of the revenue rulings discussed above and hope that this information is helpful if you have any further questions please call sheldon a iskow identification_number at sincerely lewis j fernandez deputy associate chief_counsel income_tax accounting enclosures
